DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 02/06/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUGITO et al. (US 20190170795; hereinafter SUGITO).
Regarding claim 1, SUGITO discloses in figure(s) 7 An electric current sensor (current sensor 100; figure 7) comprising: 
bus bars (bus bars 20; figure 7), each of which has a plate shape and flows an electric current to be detected in a length direction (Y direction); 

    PNG
    media_image1.png
    708
    464
    media_image1.png
    Greyscale

a housing (para. 24, 3, 68 - resin housing 60 with base 61) for holding the bus bars with being aligned in a width direction (X direction) perpendicular to the length direction and a thickness direction of the bus bars; 
(magno-electric sensor elements 31/30), each magnetic detection element detecting a strength of magnetic field generated by the electric current flowing through a corresponding bus bar (abs. - magneto-electric conversion element which detects a current flowing through the bus bar); and 
a substrate (printed circuit board 40) on which the magnetic detection elements are mounted (by leads/spring 37*), wherein the substrate (40) is arranged to sandwich the bus bars between the housing (60,61) and the substrate (40), and the substrate is fixed (40) to the housing (60), wherein a fixing portion (para. 68 - printed circuit board 40 is supported by the protrusion portions 62,63) for fixing the substrate (40) to the housing (60) is provided at both ends of the substrate (4) in the width direction and at least one location (@63) between the magnetic detection elements (31) adjacent to each other in the width direction.

Regarding claim 2, SUGITO discloses in figure(s) 7 the electric current sensor according to claim 1, wherein the fixing portion (62,63) is provided at the both ends of the substrate (40) in the width direction and respective locations between the adjacent magnetic detection elements (31) in the width direction.

Regarding claim 5, SUGITO discloses in figure(s) 7 the electric current sensor according to claim 1, further comprising: a plate-shaped lid (shield 52 acting as a lid; figure 7) provided to sandwich the bus bars (20) and the substrate (40) between the (housing base portion 61)  and the lid (52) in the thickness direction, wherein the fixing portion (62,63) is constituted from the housing (60,61) and the lid (52) fixed to the housing (60,61) with the bus bars (20) and the substrate (40) being sandwiched therebetween.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over SUGITO.
Regarding claim 3, SUGITO teaches in figure(s) 7 the electric current sensor according to claim 1, 
SUGITO further teaches in embodiments of  figure(s) 1-4 and 9-10 further comprising: a plate-shaped spacer (para. 32 - spacer 36, adhesive 70; figures 2,3) provided between the bus bars (20) and the substrate (40), the spacer including a through-hole (para. 26,32 - a spacer 36, and a terminal portion 37; spacer 36 is a member for securing a predetermined distance between the sensor chip 31 and the bias magnet 35; para. 36 - A part of the sensor package 30 is disposed in the through hole 41; figures 3,10) for accommodating the magnetic detection element (31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUGITO embodiment of figure 7 by having the spacer including a through-hole for accommodating the magnetic detection element as taught by SUGITO embodiment of figures 1-4 and 9-10 in order to provide improved accuracy as evidenced by “a current sensor device is provided to prevent a relative position between a magneto-electric conversion element and a bus bar from being deviated.” (para. 17-18 of SUGITO).

Regarding claim 4, SUGITO teaches in figure(s) 1-10 the electric current sensor according to claim 3, wherein the spacer contacts directly with a surface on a substrate side of each bus bar (20), while the substrate (substrate 40 with sensor package 30) directly contacts with the spacer (para. 25 - sensor package 30 is fixed to the one surface 20a by the adhesive 70; figure 2).

Regarding claim 6, SUGITO teaches in figure(s) 7 the electric current sensor according to claim 1, 
SUGITO further teaches in embodiments of figure(s) 1-4 and 9-10 further comprising: a pair of shield plates (shield plates 50b or shield plates 51,52 of shield body 50; figures 9,10) arranged to sandwich the respective bus bars (20) and the substrate (40) therebetween in the thickness direction, and each shield plate comprising a magnetic material (para. 37 -  magnetic shield body 50 is made of a magnetic material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUGITO embodiment of figure 7 by having each shield plate comprising a magnetic material as taught by SUGITO embodiment of figures 1-4 and 9-10 in order to provide improved accuracy as evidenced by “a current sensor device is provided to prevent a relative position between a magneto-electric conversion element and a bus bar from being deviated.” (para. 17-18 of SUGITO).

Regarding claim 7, SUGITO teaches in figure(s) 1-10 the electric current sensor according to claim 6, wherein the magnetic detection element (31) is arranged at a position which is equidistant from both the pair of shield plates (shield plates 50b or shield plates 51,52 of shield body 50; figures 9,10).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 SEI et al. (US 20190025349) discloses "current detection device".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868